1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
                          EASTERN DISTRICT OF CALIFORNIA
9
10
     CAROL ANN WILSHUSEN,             ) Case No.: 2:18-cv-01813-MCE-AC
11                                    )
            Plaintiff,                )
12                                    )
     v.                               ) ORDER
13                                    )
     SUPERIOR COURT OF CALIFORNIA,)
14   COUNTY OF NEVADA;                )
     COUNTY OF NEVADA; and Does 1-10. )
15                                    )
            Defendants.               )
16                                    )
17                                    )
                                      )
18                                    )

19
20           Having considered the joint stipulation and proposed order of the Parties

21   (ECF No. 20), and for good cause shown, it is hereby ORDERED that the parties
22   may schedule the depositions of Plaintiff, Steve Monaghan, Craig Greisbach,
23   Justin Drinkwater, and Tom Coburn on a mutually convenient date and time after
24   the current discovery deadline of June 24, 2019.
25           IT IS SO ORDERED.
26
     Dated: June 25, 2019
27
28



                                             1

     Order                                                 2:18-CV-01813-MCE-AC
